—Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered June 1, 1992, which annulled respondent’s determination disapproving petitioner’s application for an on-premises liquor license, unanimously affirmed, without costs or disbursements.
The IAS Court correctly found that the United Cerebal Palsy building is not operated exclusively as a school, there being a number of activities conducted there, only a small portion of which are geared towards education. Accordingly, issuance of the license would not violate Alcoholic Beverage Control Law § 64-a (7) (Brasero Rest. v New York State Liq. *364Auth., 176 AD2d 462). Concur — Milonas, J. P., Ross, Asch and Rubin, JJ.